Citation Nr: 0636227	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $6,294, to include whether the 
calculated amount is correct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel
INTRODUCTION

The veteran served on active duty from April 1969 to May 
1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2003 decision by the Committee on 
Waivers and Compromises (Committee) of the Waco, Texas 
Regional Office (RO).  A hearing was held before the 
undersigned Acting Veterans Law Judge at the RO (a Travel 
Board hearing) in September 2006.

In a September 2006 statement, the veteran's representative 
raised a claim of entitlement to service connection for type 
II diabetes mellitus.  This is referred for appropriate 
action.  

The appeal is REMANDED to the RO/Committee via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A review of the record reveals that in October 2001, the 
veteran was awarded improved pension benefits effective 
September 1, 2000, and, according to the October 2001 award 
letter, the amount awarded took into account his report of 
receiving rental property income only.  The award letter 
specifically indicated that his countable income included $0 
from the Social Security Administration (SSA).  The veteran's 
pension award included additional benefits on behalf of his 
dependant spouse, and the award letter and attached VA Form 
21-8768 informed him that pension is an income based program 
and that he was obligated to report changes in family income 
immediately.  A similar letter (with attachment) was sent to 
the veteran in November 2002 after he was awarded, by an 
October 2002 RO decision, special monthly pension by reason 
of being housebound.

According to a May 2003 letter from VA's Debt Management in 
St. Paul, Minnesota, in or around March 2003 it was 
discovered that the veteran had been in receipt of a 
retroactive check in the amount of  $11,837 and monthly 
benefits of $1,072 from SSA "as of" May 2002.  Thus, the 
veteran was informed that his improved pension benefits were 
terminated effective May 1, 2002, and this action created an 
overpayment of pension benefits in the amount of $6,294.  

In a statement received in June 2003, the veteran requested a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.  In 
a decision dated in August 2003, the Committee denied the 
veteran's request for a waiver of the overpayment, finding 
that recovery of the debt would not be against "equity and 
good conscience."

The veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted because requiring 
him to repay the debt would result in financial hardship 
(which is one of the elements to consider when determining 
whether recovery of the debt would be against the principles 
of equity and good conscience, see 38 C.F.R. § 1.965(a) 
(2006)).  

A review of the record, however, raises a question as to 
whether the debt was properly created.  Specifically, it is 
unclear whether the actual amount of the debt, $6,294, is 
correct.  In this regard, while it appears that in 
terminating the veteran's pension effective in May 2002, the 
Debt Management Center assumed that the veteran actually 
received the retroactive check and monthly benefit in May 
2002, other evidence of record suggests that the SSA award, 
while effective from May 2002, was not actually received 
until a later date, possibly in early 2003.

In this regard, in his substantive appeal and during the 
September 2006 Travel Board hearing, the veteran seems to 
indicate that while he applied for SSA benefits in May 2002, 
he did not actually receive his first payments until 2003.  
Documentation from SSA dated in August 2003 seems to indicate 
that a retroactive payment was sent to the veteran in January 
2003, although this is not entirely clear (among other 
things, this documentation also seems to indicate that he may 
have been in receipt - or at least entitled to receive - 
benefits as far back as 2001).  

If the veteran indeed did not receive initial SSA benefits 
until 2003 (or at any time after May 2002), that part of the 
debt representing VA pension paid in May 2002 and the months 
thereafter was inappropriately created.  In this regard, 
where discontinuance of a running award of improved pension 
is required because of an increase in income, the 
discontinuance shall be made effective the end of the month 
the increase occurred.  See 38 C.F.R. § 3.660(b) (2006).  

Again, while the veteran has not specifically contended that 
the debt was not (at least in part) properly created, the 
record raises such an issue.  And, in this regard, the Board 
points out that it is improper to adjudicate an application 
for waiver without first deciding a challenge to the 
lawfulness of the debt asserted.  Schaper v. Derwinski, 1 
Vet. App. 430 (1991); see also VAOPGCPREC 6-98.  As such, 
further adjudication is necessary prior to appellate review.  

Prior to additional adjudication, the RO should contact SSA 
and obtain the specific date when the veteran first received 
(i.e. was sent, as opposed to when the award was effective) 
SSA benefits, to include when the retroactive benefit check 
was sent.  Thereafter, another paid-and-due audit of the 
veteran's account during the overpayment period should be 
accomplished.

Accordingly, the case is REMANDED to the AMC/RO for the 
following action:

1.  The AMC/RO should contact SSA (or take 
other appropriate steps) and ask that they 
provide specific information as to when 
the veteran was sent his initial award for 
SSA benefits (as opposed to when this 
award was effective).  

2.  Thereafter, the AMC/RO should 
undertake another audit of the veteran's 
improved pension account in order to 
provide the basis for the calculation of 
the overpayment in this case.  The amounts 
of income and the periods in which the 
overpayment is based should be set forth.

3.  The AMC/RO should then formally 
consider whether the overpayment was 
properly created, to include addressing 
whether the current amount of the 
overpayment, or $6,294, is correct.  

4.  Thereafter, if the overpayment is 
found to have been properly created (in 
whole or in part), the Committee should 
again consider the veteran's request for 
waiver.  

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
fully sets forth the controlling law and 
regulations pertinent to this appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



